The State's motion for rehearing exhibits a copy of the judgment of conviction in appellant's main case, carrying a penalty of ninety-nine years in the penitentiary. The motion for rehearing seeks to have the original opinion herein withdrawn and the appeal dismissed upon the ground that appellant's conviction carrying a penalty of ninety-nine years, would render ineffective the judgment of this court granting bail. The judgment in the main case has been this day affirmed. See Mitchell v. State, No. 16516*, this day handed down. In the light of the disposition of the main case, this court would be powerless to grant bail under appellant's application in the matter before us. As said by this court in Ex parte Crow,89 Tex. Crim. 142: "The writ of habeas corpus is only used for the purpose of relieving from illegal restraint." Ex parte Coupland, 26 Tex. 387, and Ex parte Trader, 24 Texas App., 393, are cited. This court being powerless to grant bail, the reversal or affirmance of the judgment in appellant's habeas corpus appeal would be a useless thing.
For the reason indicated we are of opinion that the appeal herein should be dismissed, and it is accordingly so ordered, and the opinion heretofore rendered in this case will be withdrawn.
Dismissed.
* Rehearing pending.